Citation Nr: 0401457	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  97-07 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for a kidney 
disability, claimed as secondary to service-connected 
diabetes mellitus.

4.  Entitlement to service connection for vision problems, 
claimed as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for disability of the 
pancreas, claimed as secondary to service-connected diabetes 
mellitus.

6.  Entitlement to service connection for a heart disability, 
claimed as secondary to service-connected diabetes mellitus.

7.  Entitlement to service connection for a liver disability, 
claimed as secondary to service-connected diabetes mellitus.

8.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus prior to August 5, 2002, and entitlement to 
a rating in excess of 40 percent for diabetes mellitus from 
August 5, 2002.

9.  Entitlement to an initial rating in excess of 20 percent 
for peripheral neuropathy of the left lower extremity.

10.  Entitlement to an initial rating in excess of 20 percent 
for peripheral neuropathy of the right lower extremity.

11.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel




INTRODUCTION

The veteran had active duty from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The issues of entitlement to service connection for vision 
problems claimed as secondary to service-connected diabetes 
mellitus; entitlement to a rating in excess of 20 percent for 
diabetes mellitus prior to August 5, 2002; entitlement to a 
rating in excess of 40 percent for diabetes mellitus from 
August 5, 2002; entitlement to an initial rating in excess of 
20 percent for peripheral neuropathy of the left lower 
extremity; entitlement to an initial rating in excess of 20 
percent for peripheral neuropathy of the right lower 
extremity; and entitlement to a TDIU are being REMANDED to 
the RO via the Appeals Management Center, in Washington, DC.  
Additionally, the Board herein reopens the claim of 
entitlement to service connection for PTSD, the merits of 
that issue, however, are also being REMANDED.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  In an unappealed April 1994 rating decision the RO denied 
service connection for PTSD.

2.  The evidence received since the April 1994 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's PTSD 
claim.

3.  Hypertension and a fatty liver, first shown years after 
service, are unrelated to service or to service-connected 
diabetes mellitus.

4.  The veteran does not have a kidney or pancreas disability 
or cardiovascular disability other than hypertension.


CONCLUSIONS OF LAW

1.  Evidence received since the April 1994 rating decision is 
new and material, and the veteran's claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  Hypertension or other cardiovascular disability, a kidney 
disability, a pancreas disability and a liver disability were 
not incurred in or aggravated by active service or by reason 
of any service-connected disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Implementing regulations are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the claim decided herein.

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

In this decision the Board reopens the veteran's claim of 
entitlement to service connection for PTSD, a favorable 
determination.  As such, the Board finds that no further 
action is required to comply with the VCAA and the 
implementing regulations with respect to that portion of the 
appeal.

With respect to the service connection claims decided herein, 
in January 2002 and May 2002 the RO sent letters to the 
veteran explaining the VCAA and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  Therefore, the Board finds that 
the Department's duty to notify has been satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  With 
respect to VA's duty to assist the veteran, the RO obtained 
the veteran's service and VA medical records, as well as 
records from the Social Security Administration.  Further, VA 
examinations that addressed the veteran's contentions in this 
case were conducted.  The veteran has not referenced any 
unobtained evidence that might aid his claims or that might 
be pertinent to the bases of the denial of his claims.  As 
such, the Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further 
development is indicated.

I.  PTSD

Regulations provide that in order for a claim for service 
connection for PTSD to be successful there must be (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2003); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between the 
current symptoms and the claimed in-service stressor. 38 
C.F.R. § 3.304(f) (2003). Under 38 C.F.R. § 4.125(a), a 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  

The RO denied the veteran's claim of entitlement to service 
connection for PTSD in an April 1994 rating decision and 
properly notified him of such decision at his address of 
record.  Although the veteran submitted a timely notice of 
disagreement he failed to perfect his appeal by filing a 
timely substantive appeal after the RO issued him a statement 
of the case.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 
(2003).  As such, the April 1994 rating decision became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2003).  

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.



For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  38 C.F.R. § 3.156(a).  As the veteran filed his 
claim prior to this date (March 1996), the earlier version of 
the law remains applicable in this case.

Evidence received since the final April 1994 RO rating 
decision includes medical records showing diagnoses of PTSD 
as well as more specific information concerning the veteran's 
asserted stressors, specifically confirmation from official 
sources that the veteran's duty stations were in areas 
subjected to rocket and mortar attacks.  Such evidence 
contributes to a more complete picture of the circumstances 
surrounding the existence and etiology of the veteran's 
claimed disability.  As such, the Board finds that the 
evidence submitted since April 1994 is so significant that it 
must be reviewed in order to fairly decide the merits of the 
veteran's claim.

II.  Hypertension, a kidney disability, disability of the 
pancreas, a heart disability, and a liver disability as 
secondary to service-connected diabetes mellitus.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as diseases of the cardiovascular system and 
hypertension, and certain liver and kidney diseases, become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such diseases shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted for the degree of aggravation 
to a nonservice-connected disorder which is proximately due 
to or the result of a service connected disorder.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 
5 Vet. App. 91, 93 (1993)]."  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran claims he has developed hypertension, heart 
disability, liver disability and kidney disability residual 
to his service-connected diabetes mellitus.  He does not 
argue, and the evidence does not show, onset during active 
service or for many years thereafter.  In June 2002, a VA 
examiner considered the veteran's complaints.  Examination 
revealed no evidence of kidney or pancreatic disease or 
cardiac disease other than hypertension.  Significantly, the 
April 2002 examination report notes the absence of either 
hypertension or cardiac disease.  In any case, the June 2002 
VA examiner specifically opined that hypertension and a fatty 
liver were not likely secondary to the veteran's diabetes 
mellitus.  There is no contrary opinion of record, nor is 
there any competent medical evidence suggesting any causal 
link between existing hypertension, heart disability, liver 
disability or kidney disability and either diabetes mellitus 
or the veteran's active service.  

The veteran himself, as a lay individual without medical 
expertise, see Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
is not competent to establish the existence or to provide an 
opinion as to the medical onset or causation of the claimed 
disabilities.  As such, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
and the benefit-of-the doubt is not for application in this 
case.  38 U.S.C.A. § 5107 (West 2002).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened; to 
that extent only the appeal is granted.

Entitlement to service connection for hypertension, a kidney 
disability, a disability of the pancreas, a heart disability, 
and a liver disability is denied.




REMAND

The Board first notes that the medical evidence in the 
current record that does show a diagnosis of PTSD does not 
provide the detailed information required to show that the 
veteran meets the criteria for a diagnosis of PTSD under the 
DSM-IV.  Moreover, the diagnostic picture remains unclear 
insofar as multiple VA examiners as well as the SSA decision 
reflect that the correct diagnosis is not, in fact, PTSD.  As 
such, remand to obtain a clarifying diagnostic opinion is 
necessary in this case prior to any Board decision on the 
merits.

The Board also notes that in a statement received in June 
2003, the veteran indicated that his diabetes mellitus had 
significantly worsened since his last VA examination.  In 
particular, he indicates that he is now blind as a result of 
diabetes mellitus (the veteran has also perfected an appeal 
with respect to the question of entitlement to service 
connection for vision loss).  Diabetic-related vision changes 
were not reflected in the September 2002 VA examination and 
thus a more contemporary examination is warranted to 
determine the full nature and extent of residuals of diabetes 
mellitus.  Insofar as the veteran's service-connected 
peripheral neuropathy of the lower extremities is also of 
diabetic origin, examination pertinent to such disabilities 
is also warranted.

The Board further notes that the claim of entitlement to a 
TDIU must be deferred pending the requested remand action 
insofar as the outcome of this remand may impact the TDIU 
determination in the veteran's case.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request him to identify any additional VA 
or non-VA treatment for diabetes mellitus 
or its residuals, to include peripheral 
neuropathy and claimed vision problems, 
as well as for PTSD or other psychiatric 
disability.  The RO should take the 
appropriate steps to obtain identified 
records that are not already associated 
with the claims file.

2.  The veteran should also be afforded a 
VA medical examination by the appropriate 
physician or physicians to determine the 
nature and severity of all manifestations 
of his service-connected diabetes to 
include peripheral neuropathy and any 
vision changes.  The claims file must be 
made available to the examiner(s) for 
review in connection with the 
examination.  All necessary tests and 
studies should be accomplished, and all 
complaints and clinical manifestations 
should be reported in detail.  The 
examiner(s) should include comment as to 
the recommended course of treatment for 
diabetes, to include necessary 
maintenance medications, diet changes and 
activity changes.  The physician(s) 
should identify all bodily systems 
affected by diabetes, to include 
specifically offering an opinion as to 
whether any diagnosed vision problems are 
likely related to service-connected 
diabetes.  The supporting rationale for 
all opinions offered should be provided.

3.  The RO should contact the veteran 
with notice of the purpose of this remand 
and afford him opportunity to provide any 
additional specific information 
pertaining to alleged stressful events of 
having been involved in combat with the 
Korean Army, particularly informing him 
of the probative value of any detailed 
information regarding dates, places, 
detailed descriptions of events, and/or 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment and any other identifying 
detail.  



4.  The RO should take appropriate steps 
to attempt any further corroboration of 
the veteran's reported stressors.

5.  The RO should schedule the veteran 
for a VA psychiatric examination.  The RO 
must specify for the panel the 
stressor(s) it has determined are 
corroborated by the evidence of record, 
to include, in any event, the veteran's 
credible account of having been exposed 
to rocket and mortar attacks coincident 
with duty in Vietnam, and instruct the 
examiner that only those events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms, and whether the diagnostic 
criteria to support a diagnosis of PTSD 
have been satisfied.  The complete claims 
file, to include a copy of this remand 
must be made available to the examiner 
and review of such should be reflected in 
the completed examination report.  The 
examiner is requested to identify all 
existing psychiatric disorders and to 
specifically confirm or rule out a 
diagnosis of PTSD under the DSM-IV.  If 
PTSD is diagnosed the examiner should 
specifically identify the stressor(s) 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain 
why the veteran does not meet the 
criteria for this diagnosis.  If the 
veteran is found to have any other 
acquired psychiatric disorder(s), the 
examiner should provide an opinion with 
respect to each such disorder as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to the veteran's military 
service.  In arriving at the above 
conclusions the examiner is requested to 
reconcile the varied psychiatric 
diagnoses in the current record and to 
otherwise provide the supporting 
rationale for all opinions expressed.

6.  After completion of all required 
actions, the RO should review the entire 
evidentiary record and readjudicate the 
veteran's claims of entitlement to 
service connection for PTSD and for 
vision problems claimed as secondary to 
service-connected diabetes mellitus, as 
well as his claims of entitlement to a 
rating in excess of 20 percent for 
diabetes mellitus prior to August 5, 
2002, entitlement to a rating in excess 
of 40 percent for diabetes mellitus from 
August 5, 2002, entitlement to an initial 
rating in excess of 20 percent for 
peripheral neuropathy of the left lower 
extremity, entitlement to an initial 
rating in excess of 20 percent for 
peripheral neuropathy of the right lower 
extremity, and entitlement to a TDIU.  If 
the benefits sought are not granted to 
the veteran's satisfaction, he and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded an opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).



These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1996) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



